DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-39 are allowed.
Claim 25 pis objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levenson et al. (Levenson)(Pub NO. US 2009/0091310)
Regarding Claim 21 Levenson discloses: A power node [Fig.3, item 100, Selective DC Regulator circuit corresponds to power node] operable as an electrical interface between an external power device [Fig.3, item 220 system power source corresponds to external power device] and a power bus infrastructure [Fig.3, item 216 Subscriber Premises corresponds to bus infrastructure] comprising: a first device port [output of DC regulator to  item 216] configured to electrically interface with the power bus infrastructure; [Fig.3, connection between DC regulator and Subscriber Premises] a second device port configured to electrically interface with the external power device; [Fig.3, connection between DC regulator and System power source] a digital data processor [Fig.4, item Control circuit 104 correspond to data processor] and an associated memory module; [Fig.4 Data storage circuit] a node communication interface module [Fig.4, item 102 Monitoring circuit corresponds to node communication interface] in communication with the digital data processor and with the external power device; [Fig.4, DC Input V. voltage input to the Monitoring circuit from the System power source 220 via DC regulator ] a network communication interface module [Fig.3, item B network interface unit corresponds to a network communicating interface ] in communication with the digital data processor [network interface connected to DC voltage regulator] and with other power nodes interfaced with the power bus infrastructure. [Fig.3 network interface is connected to apartment unit 1,2 and n as shown in Fig.4]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Levenson et al. (Levenson)(Pub NO. US 2009/0091310)
Regarding Claim 23 Levenson discloses:  the network communication interface module is configured for network communication with other power nodes electrically interfaced with the power bus infrastructure. [0038]. Regarding Claim Levenson does not explicitly teach that the network is a wireless network. However, wireless network of the claim is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A person with ordinary skill in the art would have been motivated to use the wireless network to reduce system cost. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
 
Regarding Claim 24Levenson discloses:  the network communication interface module is configured for network communication with other power nodes electrically interfaced with the power bus infrastructure. [0038]. Regarding Claim Levenson does not explicitly teach that the network is a wired network. However, wired network of the claim is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A person with ordinary skill in the art would have been motivated to use the wired network to reduce communication latency. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Levenson et al. (Levenson)(Pub NO. US 2009/0091310) in view of Ragupathi et al. (Pub No. US 2016/0342186)
Regarding Claim 22 Levenson does not teach an energy management schema operating on the digital data processor, wherein the energy management schema is configured to determine an operating configuration for the power node.  
However, Ragupathi teaches an energy management schema operating on the digital data processor, wherein the energy management schema is configured to determine an operating configuration for the power node. [[0018], power management control module 40 is configured to query each PSU of PSUs 10-15 to determine an amount of mains power received at the input of a selected PSU via node MAINS POWER (power input), and to determine an amount of power provided to node power plane]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the power management of Ragupathi to control power the voltage regulator node100 of Levenson . Doing so would have resulted in reduction power consumption. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/               Primary Examiner, Art Unit 2186